Title: From George Washington to Major General Lafayette, 3 August 1780
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


					
						Peek-kill 3d Augt 1780
					
					I received this day My Dear Marquis your letter of the 29th of July. The blunders which have been made with respect to arms ammunition and cloathing are serious disappointments. I think however from a closer inspection of our means that we shall be able to collect nearly

arms enough to put into the hands of our recruits, and powder enough to undertake the enterprise if in the course of the operation we can depend on the fifty ton expected from France and can obtain fifty ton more from the fleet.
					I would not wish you to press the French General and Admiral to any thing to which they show a disinclination—especially to withdrawing their troops from Rhode Island before the second division arrives to give them a naval superiority. Should they yield to importunity and an accident happen either there or here they would lay the consequences to us. Only inform them what we can do—what we are willing to undertake, and let them intirely consult their own inclination for the rest. Our prospects are not so flattering as to justify our being very pressing to engage them in our views—I shall however go on with all our preparations and hope circumstances will ultimately favour us. If a part of the West India fleet should come this way, it will powerfully contribute to our success.
					Should not the second division arrive so as to enable us to commence our operations by the first of September, I shall have no great expectation of effecting the object.
					When we calculated on having twice the force of the enemy, we included the whole Succour expected from France; it will be difficult if not impracticable to accomplish this, before the second division arrives—The number of men come in hitherto rather fall short of than exceed our calculations.
					Nothing appears to me more evident than that a communication may be secured with Long Island by Land batteries. The narrowness of the Sound—the Islands, the sinuosity and other difficulties of the channel about Hell gate show the impracticability of vessels interrupting the communication you may establish there. All the experimen⟨ts⟩ I have seen demonstrate that shipping can not lie under the fire of land batteries, nor will they venture to try their st[r]ength with them except when they are low when there is a bold shore and when they can annoy them from their tops; ⟨nei⟩ther of which would be the case here.
					I wrote to you two days ago by a French Gentleman on his way to Rhode Island with dispatches from the Minister of France. You will find by that letter that on the 31st of July the enemy’s fleet returned towards New York. In all probability our movement this way occasioned them to relinquish their expedition to Rhode Island. Tomorrow we recross the River and proceed to Dobbes’ ferry; our motives for recrossing are to save transportation and forage.
					Your light infantry is formed about two thousand fine men; but the greatest part of them naked. Adieu My Dear Marquis Yrs with great truth and affection.
				 